      Case 3:19-cv-02158-L-MDD Document 10 Filed 09/02/20 PageID.87 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CATAMOUNT PROPERTIES 2018,                           Case No.: 19cv2158-L-AHG
     LLC,
12
                                         Plaintiff,       ORDER GRANTING MOTION TO
13                                                        REMAND
     v.
14
     PAUL M. LUCORE,
15
                                       Defendant.
16
17           Pending before the Court in this unlawful detainer action is Plaintiff’s motion to
18   remand. Defendant filed an opposition. Plaintiff has not filed a reply. The Court decides
19   the matter on the papers submitted and without oral argument. See Civ. L. R. 7.1(d)(1).
20   For the reasons stated below, Plaintiff's motion is granted.
21           Defendant removed this unlawful detainer action from State court under 28 U.S.C.
22   §§ 1331, 1443(1) and 1441. "Federal courts are courts of limited jurisdiction. They
23   possess only that power authorized by Constitution or statute, which is not to be
24   expanded by judicial decree. It is to be presumed that a cause lies outside this limited
25   jurisdiction, and the burden of establishing the contrary rests upon the party asserting
26   /////
27
28

                                                      1
                                                                                     19cv2158-L-AHG
         Case 3:19-cv-02158-L-MDD Document 10 Filed 09/02/20 PageID.88 Page 2 of 3



 1   jurisdiction." Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).1
 2   Consistent with the limited jurisdiction of federal courts, the removal statute is strictly
 3   construed against removal. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The
 4   burden of establishing removal jurisdiction is on the removing party. See Abrego Abrego
 5   v. The Dow Chem. Co., 443 F.3d 676, 682-85 (9th Cir. 2006).
 6           “[A]ny civil action brought in a State court of which the district courts of the
 7   United States have original jurisdiction, may be removed . . ..” 28 U.S.C. § 1441(a).
 8   Defendant bases removal on federal question jurisdiction under 28 U.S.C. §1331, which
 9   confers "original jurisdiction of all civil actions arising under the Constitution, laws, or
10   treaties of the United States," and on 28 U.S.C. § 1443(1), which allows for removal
11   when a defendant in State court “is denied or cannot enforce in the courts of such State a
12   right under any law providing for the equal civil rights of citizens of the United States, or
13   of all persons within the jurisdiction thereof.”
14           Defendant argues removal is proper because the unlawful detainer lacks merit as
15   Plaintiff allegedly has not properly acquired title and therefore has no legal basis for
16   evicting Defendant. (Doc. no. 1 (“Notice of Removal”) at 4-5 (“Defendant disputes that
17   Plaintiff has duly perfected title;” “Defendant . . . illegally foreclosed on the subject
18   property”) ; doc. no. 6 (“Opp’n to Mot. to Remand”) at 1 (“claim is based on fraudulent
19   title records”).) Alternatively, Defendant claims that his due process rights were violated
20   because “Plaintiff and Plaintiff’s attorney are not proceeding in the manner required by
21   the [California] Code of Civil Procedure” and “used knowledge of the law by attempting
22   to prevent Defendant from fully and accurately representing their [sic] case.” (Notice of
23   Removal at 2-3.)
24   /////
25
26
27
     1
           Unless otherwise noted, internal quotation marks, ellipses, brackets, citations, and
28   footnotes are omitted from all quotations.
                                                    2
                                                                                      19cv2158-L-AHG
      Case 3:19-cv-02158-L-MDD Document 10 Filed 09/02/20 PageID.89 Page 3 of 3



 1         Removal is proper when a federal question appears on the face of a well-pleaded
 2   complaint:
 3         [T]he presence or absence of federal-question jurisdiction is governed by the
           well-pleaded complaint rule, which provides that federal jurisdiction exists
 4
           only when a federal question is presented on the face of the plaintiff's
 5         properly pleaded complaint. A defense is not part of a plaintiff's properly
           pleaded statement of his or her claim. Thus, a case may not be removed to
 6
           federal court on the basis of a federal defense, . . . even if the defense is
 7         anticipated in the plaintiff's complaint, and even if both parties admit that the
           defense is the only question truly at issue in the case.
 8
 9   Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998); see also Takeda v. NW
10   Nat. Life Ins. Co., 765 F.2d 815, 821-22 (9th Cir. 1985) (removability cannot be created
11   by defendant pleading a counter-claim presenting a federal question). Here, removal is
12   based on procedural and substantive arguments Defendant can raise in State court. No
13   federal question appears on the face of the unlawful detainer complaint. Furthermore,
14   Defendant has not shown the State court is not able to protect his constitutional right to
15   due process.
16         Accordingly, Defendant has not met his burden as the removing party to establish
17   removal jurisdiction. “If at any time before final judgment it appears that the district
18   court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).
19   This action is REMANDED to the Superior Court for the State of California , County of
20   San Diego.
21         IT IS SO ORDERED.
22
23   Dated: September 1, 2020
24
25
26
27
28

                                                   3
                                                                                     19cv2158-L-AHG
